Citation Nr: 1734955	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to home loan benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel






INTRODUCTION

The Veteran served on active duty from August 2009 to May 2011.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 administrative decision by the VA Home Loan Eligibility Center in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement (NOD) in September 2012, and the Regional Loan Center in Atlanta, Georgia issued a statement of the case (SOC) later in September 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2012.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reason expressed below, the claim on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on his August 2014 VA Form 9.  Pursuant to his request, a  Travel Board hearing was scheduled for November 16, 2016.  The Veteran failed to appear.   

However, in an August 2017  Motion to Remand For Travel Board Hearing, the Veteran's  representative explained that the Veteran was notified of the date and time of the hearing by way of a letter dated October 26, 2016,  The representative  requested that the AOJ schedule the Veteran for another Travel Board hearing at the Boston RO, noting that 38 C.F.R. § 19.76 requires the AOJ to provide a minimum of 30 days' notice to an appellant prior to the proposed hearing date.   


The Board's review of the claims file reveals that a hearing notice letter dated on October 26, 2016 is, in fact, of record, and there is no indication that either the Veteran or his representative waived the 30-day notice requirement.  Under these circumstances, and in the interests of due process, the Board finds that the Veteran should be afforded another opportunity to present testimony at the requested Board hearing.  As such, the motion is granted. 

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Because the RO schedules Board hearings conducted at the RO, a remand of this matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2016).  Please provide at least 30 days written notice of the scheduled hearing date.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


